EXHIBIT 4.2 REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (as amended, restated, supplemented or otherwise modified from time to time, this “ Agreement ”) is entered into as of September 16, 2013, by and among K-V Pharmaceutical Company, a Delaware corporation (the “ Company ”), and the persons identified on Schedule A hereto (each, a “ Holder ”). WHEREAS , the Company and the Holders are parties to that certain Second Amended and Restated Stock Purchase and Backstop Agreement, dated as of June 6, 2013 (the “ Purchase Agreement ”), pursuant to which the Holders are purchasing Common Stock (as defined below) of the Company; and WHEREAS , in connection with the consummation of the transactions contemplated by the Purchase Agreement, and pursuant to the terms of the Purchase Agreement and the Sixth Amended and Joint Chapter 11 Plan of Reorganization of the Company and certain of its Affiliates under chapter 11 of the Bankruptcy Code, filed on July 19, 2013 with the United States Bankruptcy Court for the Southern District of New York (the “ Plan ”), the parties desire to enter into this Agreement in order to grant certain registration rights to the Holders as set forth below. NOW, THEREFORE , in consideration of the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Definitions . Defined Terms . As used in this Agreement, the following capitalized terms used herein have the following meanings: “ Affiliate ” means (i) with respect to any Person, any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person and (ii)with respect to any individual, shall also mean the spouse or child of such individual; provided that neither the Company nor any Person controlled by the Company shall be deemed to be an Affiliate of the Holders. “ Agreement ” is defined in the preamble to this Agreement. “ Board ” means the Board of Directors of the Company. “ Business Day ” means a day that is not a Legal Holiday. “ Commission ” means the Securities and Exchange Commission. “ Common Stock ” means the shares of common stock, par value $0.01 per share, of the Company issued or issuable on and after the Effective Date and any additional shares of such common stock paid, issued or distributed in respect of any such shares by way of a stock dividend, stock split or distribution, or in connection with a combination of shares, and any such security into which such Common Stock shall have been converted or exchanged in connection with a recapitalization, reorganization, reclassification, merger, consolidation, exchange, distribution or otherwise. “ Company ” is defined in the preamble to this Agreement. “ Company Demand Registration Notice ” is defined in Section 2.2 . “ Counsel to the Holders ” means, one firm counsel, plus any local or foreign counsel, selected from time to time by the Holders of a majority of the Registrable Securities. “ Demand Registration ” is defined in Section 2.1.2 . “ Demand Registration Notice ” is defined in Section 2.3 . “ Effective Date ” is defined in the Purchase Agreement. “ Exchange Act ” means the Securities Exchange Act of 1934, as amended from time to time. “ FINRA ” means the Financial Industry Regulatory Authority. “ Free Writing Prospectus ” means any “free writing prospectus” as defined in Rule 405 promulgated under the Securities Act. “ Holder ” is defined in the preamble to this Agreement. “ Holder Free Writing Prospectus ” means each Free Writing Prospectus prepared by or on behalf of the relevant Holder or used or referred to by such Holder in connection with the offering of Registrable Securities. “ Holder Indemnified Party ” is defined in Section 10.1 . “ Indemnified Party ” is defined in Section 10.3 . “ Indemnifying Party ” is defined in Section 10.3 . “ Initial Public Offering ” means the Company’s first underwritten public offering of its Common Stock under the Securities Act. “ Initial Demand Registration ” is defined in Section 2.1.1 . “ Initial Requesting Holder ” is defined in Section 2.1.1 . “ Legal Holiday ” means a Saturday, a Sunday or a day on which banking institutions in New York, New York are not required to be open. “ Lock-up Period ” is defined in Section 5 . “ Long-Form Registration ” is defined in Section 2.1.2 . “ Other Holders ” is defined in Section 3.1 . “ Person ” means an individual, partnership, corporation, limited liability company, unincorporated organization, trust or joint venture, or a governmental agency or political subdivision thereof. “ Piggyback Takedown ” is defined in Section 3.1 . “ Plan ” is defined in the recitals to this Agreement. 2 “ Prospectus ” means the prospectus used in connection with a Registration Statement. “ Purchase Agreement ” is defined in the recitals to this Agreement. “ Registrable Securities ” means at any time any shares of Common Stock issued or issuable on or after the Effective Date to any Holder, including, without limitation, any Common Stock issued to any Holder pursuant to the Purchase Agreement or upon the conversion, exercise or exchange, as applicable, of any other securities and/or interests (including for avoidance of doubt the Rights (as defined in the Purchase Agreement)) issued to any Holder pursuant to the Plan, and any securities paid, issued or distributed in respect of any such Common Stock by way of stock dividend, stock split or distribution, or in connection with a combination of shares, recapitalization, reorganization, merger or consolidation, or otherwise, including shares of Common Stock acquired in the open market or otherwise after the Effective Date. As to any particular Registrable Securities, such securities shall cease to be Registrable Securities when: (a)a Registration Statement with respect to the sale of such Registrable Securities shall have become effective under the Securities Act and such Registrable Securities shall have been sold, transferred, disposed of or exchanged in accordance with such Registration Statement; (b)such Registrable Securities shall have ceased to be outstanding; (c)such Registrable Securities shall have been sold, transferred, disposed of or exchanged under Rule 144 (or any successor provision) promulgated under the Securities Act; or (d) after the Common Stock has been listed for trading on a national securities exchange for at least 90 days, such Registrable Securities as are held by any Holder who, together with its Affiliates, at the time of determination, holds in the aggregate less than 1% of the Company’s then outstanding shares of Common Stock, provided that such shares may be sold pursuant to Rule 144(b)(1) under the Securities Act without limitations on volume. “ Registration Statement ” means any registration statement filed hereunder or in connection with a Piggyback Takedown. “ Requesting Holder ” is defined in Section 2.1.2 . “ Securities Act ” means the Securities Act of 1933, as amended, and the rules and regulations of the Commission promulgated thereunder, all as the same shall be in effect from time to time. “ Short-Form Registration ” is defined in Section 2.1.2 . “ Suspension Period ” is defined in Section 4.1 . “ WKSI ” is defined as a well-known seasoned issuer (within the meaning of Rule 405 under the Securities Act). General Interpretive Principles . Whenever used in this Agreement, except as otherwise expressly provided or unless the context otherwise requires, any noun or pronoun shall be deemed to include the plural as well as the singular and to cover all genders. The name assigned to this Agreement and the section captions used herein are for convenience of reference only and shall not be construed to affect the meaning, construction or effect hereof. Unless otherwise specified, the terms “ hereof
